Citation Nr: 18100042
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-16 865
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	8
 
REMANDED ISSUES
The issues of entitlement to an initial disability rating in excess of 30 percent for ankylosis of the left ankle, status post screw fixation of the calcaneus, talus, and cuboid with arthrodesis/fixation of the cuneiforms and navicular bone with the first, second, and third metatarsal bases (left ankle disability), entitlement to an initial disability rating in excess of 20 percent for ankylosis of the left foot, status post screw fixation of the calcaneus, talus, and cuboid with arthrodesis/fixation of the cuneiforms and navicular bone with the first, second, and third metatarsal bases, and peroneal nerve damage (left foot disability), entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left shoulder, entitlement to an initial disability rating in excess of 10 percent for DJD of the cervical spine, entitlement to an initial disability rating in excess of 10 percent for hypertension, entitlement to service connection for bilateral blood clots, to include as secondary to service-connected left shoulder condition, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus are remanded for additional development.
 
A. Left Ankle, Left Foot, Left Shoulder, Cervical Spine, and Hypertension
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected left ankle disability, left foot disability, left shoulder condition, cervical spine condition, and hypertension in December 2010, nearly eight years ago.  In a December 2017 brief, the Veteran, through his representative, continued his contention that the disability ratings for the aforementioned disabilities should all be increased to higher evaluations, suggesting that these conditions may have increased in severity since the December 2010 VA examination.  See December 2017 Informal Hearing Presentation.  
In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veterans service-connected left ankle disability, left foot disability, left shoulder condition, cervical spine condition, and hypertension.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  
B.  Blood Clots
Turning to the issue of entitlement to service connection for bilateral blood clots, the Board notes that in his April 2010 substantive appeal, the Veteran suggested that the claimed condition of blood clots was related to his service-connected left shoulder condition.  The Veteran has not been provided with notice concerning secondary service connection.  Additionally, the Board further notes that the Veteran has never been afforded a VA examination specifically for this claimed condition to determine whether this disability is etiologically related to active service, to include as due to his service-connected left shoulder disability.  As the Veteran has contended throughout the appeal that he suffers from bilateral blood clots, and he is already service-connected for a left shoulder disability, the Board finds that he should be afforded a VA examination for this claimed disability to determine, in part, whether it is related to his left shoulder disability.  
C.  Bilateral Hearing Loss and Tinnitus
Finally, with regard to the issues of bilateral hearing loss and tinnitus, the Veteran was afforded a VA examination for these claimed disabilities in April 2009.  The April 2009 examiner provided a diagnosis of bilateral hearing loss and noted that the Veteran reported constant bilateral tinnitus.  However, the examiner did not provide an opinion as to whether the Veterans hearing loss and tinnitus were related to his active service.  Thus, as the VA examiner did not provide an opinion, the Board finds the April 2009 VA examination to be inadequate, and a remand for a new examination is warranted.  
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. Provide the Veteran with a secondary service connection notice letter concerning his claim for service connection for bilateral blood clots.  
3. The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected left ankle disability.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings should be reported in detail.  
The examiner is requested to describe all manifestations and symptoms of the Veterans service-connected left ankle disability, to include the functional impairment caused by it.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
4. The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected left foot disability.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings should be reported in detail.  
The examiner is requested to describe all manifestations and symptoms of the Veterans service-connected left foot disability, to include the functional impairment caused by it.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
5. The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current nature and severity of his service-connected left shoulder disability.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  
The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any would allow for a more definitive opinion.  
6. The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current nature and severity of his service-connected cervical spine disability.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  
The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any would allow for a more definitive opinion.  
7. The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected hypertension disability.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veterans documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings should be reported in detail.  
The examiner is requested to describe all manifestations and symptoms of the Veterans service-connected left hypertension disability, to include the functional impairment caused by it.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
8. After the above development as indicated in Section (2) is completed, the Veteran should be scheduled for a VA examination with regard to his claim for service connection for bilateral blood clots.  The Veterans claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to provide an opinion as to the following:  
(a) Identify all current disabilities related to the blood that are associated with the Veteran.  
(b) For each blood-related disability identified, is it at least as likely as not (i.e., probability of 50 percent or greater) that the blood clot disability manifested during, or as a result of, active military service?  
(c) For each blood-related disability identified, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disability was either (1) caused by, or (ii) aggravated by, the Veterans service-connected left shoulder disability.  
A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  
9. Finally, the Veteran should be scheduled for an audiological examination to evaluate his hearing loss and tinnitus.  The Veterans claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to provide an opinion as to the following:  
(a) Identify all current hearing loss and tinnitus disabilities associated with the Veteran.  
(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any identified hearing loss disability manifested during, or as a result of, active military service?  
(c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any identified tinnitus disability manifested during, or as a result of, active military service?  
A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  
10. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
11. After completing all indicated development, the Veterans claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. Lee, Associate Counsel

